DETAILED ACTION

The following is a Final office action in response to the Amendments filed on June 03, 2022.

Claim 1, 3, and 4 have been amended.
Claims 21-24 have been added.
Claims 1, 3-17, and 21-24 are pending.

Response to Arguments
 
Claim Objections
Examiner withdraws the claim objection of claim 20 because applicant has cancelled the claim.

Double Patenting Rejections
	Examiner maintains the double patenting rejection of claims 1-20 because although applicant has amended the claims it still doesn’t overcome the double patenting rejection. See below.

35 U.S.C. 102 Rejections
	Applicant’s arguments filed in the communications on June 03, 2022 have been fully considered but are not persuasive. Applicant argued in substance that although Appalla discusses the virtual adjacency between BEBs of the SPB network Appalla doesn’t teach a virtual Node that represents sender 208 PIM router 207 and PIM router 209 in SPB network 227.
Examiner response  
Examiner respectfully disagree and would like to point out that during examination the claims are give n their broadest reasonable interpretation in light of the specification. Examiner would like to point to paragraph [0024] of applicant’s specification as filed below.
“the virtual node includes a logical Intermediate System (ISIS) node. In some aspects, the multi-area network further includes a second virtual node representing the first set of network nodes of the first network area in the second network area”.
Now examiner would like to point to paragraph [0040] of the Appalla reference which teaches establishing virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. Appalla also teaches creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging (Emphasis added).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-17, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17, and 21-24 of copending Application No. 17/168,900. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from application 17/168,900. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from application 17/168,900. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of application 17/168,900 to arrive at the broadened versions of the claims in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appalla et al. (USPGPub 2013/0077628).

As per claim 1, Appalla teaches a multi-area network, (Appalla, see paragraph [0010], create multicast trees in an SPB network, and build multicast forwarding records that transmit multicast data across the SPB network) comprising:
 a first network area comprising a first set of network nodes (Appalla, see paragraph [0053], Sender 208, PIM Router 207, and PIM Router 209 are logically part of Access network 229. Also see (229) in fig. 2) 
a second network area comprising a second set of network nodes, wherein the second set of network nodes is outside of the first network area (Appalla, see paragraph [0053], networks 228…Also see (228) in fig. 2) and 
a virtual node comprising a logical Intermediate System to Intermediate System (ISIS) node representing the second set of network nodes of the second network area in the first network area (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).


	As per claim 3, Appalla teaches the multi-area network of claim 1, further comprising a second virtual node representing the first set of network nodes of the first network area in the second network area. (Appalla, see paragraph [0053], RP 209 can establish a shared PIM tree that connects networks 228 and 229 across SPB network 227).

	As per claim 4, Appalla teaches the multi-area network of claim 1, further comprising: a third network area comprising a third set of network nodes, wherein the third set of network nodes is outside of the first network area and the second network area. (Appalla, see paragraph [0052], Note that SPB network 227 can include multiple Backbone Core Bridges located between and among the edge nodes).

	As per claim 5, Appalla teaches the multi-area network of claim 4, wherein the virtual node further represents the third set of network nodes of the third network area in the first network area. (Appalla, see paragraph [0052], The dashed lines between BEBs indicate virtual adjacent and intermediate SPB nodes. In this example, each BEB has been enabled to function as a PIM router in addition to functioning as a BEB. To establish virtual PIM adjacency, each BEB participating as a PIM router sends an IS-IS control message through out the SPB network 227).

	As per claim 6, Appalla teaches the multi-area network of claim 1, further comprising one or more boundary nodes configured to generate the virtual node, wherein the one or more boundary nodes are shared between the first network area and the second network area (Appalla, see paragraph [0055], …having a hard state that depends on IS-IS control messaging to natively discover which nodes are edge nodes (differentiate backbone edge bridges from backbone core bridges), and to identify which BEBs are enabled as PIM routers (Note: edge nodes are boundary nodes)).

As per claim 7, Appalla teaches the multi-area network of claim 1, wherein the virtual node represents one or more services associated with the at least one of the first set of network nodes and the second set of network nodes (Appalla, see paragraph [0053], Sender 208, PIM Router 207, and PIM Router 209 are logically part of Access network 229. Access networks 228 and 229 are connected to each other via SPB network 227).

	As per claim 8, Appalla teaches the multi-area network of claim 1, wherein at least one of the first network area and the second network area comprises a Shortest Path Bridging (SPB) fabric (Appalla, see paragraph [0058], The first data switching device is functioning as a first Backbone Edge Bridge within a transport network using Shortest Path Bridging protocol).

	As per claim 9, Appalla teaches a multi-area network, (Appalla, see paragraph [0010], create multicast trees in an SPB network, and build multicast forwarding records that transmit multicast data across the SPB network)  comprising: 
a first network area comprising a first set of network nodes; (Appalla, see paragraph [0053], Sender 208, PIM Router 207, and PIM Router 209 are logically part of Access network 229. Also see (229) in fig. 2)
a second network area comprising a second set of network nodes, wherein the second set of network nodes is outside of the first network area (Appalla, see paragraph [0053], networks 228…Also see (228) in fig. 2)  
a third network area comprising a third set of network nodes, wherein the third set of network nodes is outside of the first network area and the second network area (Appalla, see paragraph [0052], Note that SPB network 227 can include multiple Backbone Core Bridges located between and among the edge nodes) and 
a virtual node configured to represent the second set of network nodes of the second network area in the first network area and to represent the third set of network nodes of the third network area in the first network area (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).

	As per claim 10, Appalla teaches the multi-are network of claim 9, wherein the virtual node comprises a logical Intermediate System to Intermediate System (ISIS) node (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).

	As per claim 11, Appalla teaches the multi-area network of claim 9, further comprising a second virtual node representing the first set of network nodes of the first network area in the second network area (Appalla, see paragraph [0053], Sender 208, PIM Router 207, and PIM Router 209 are logically part of Access network 229. Access networks 228 and 229 are connected to each other via SPB network 227).

	As per claim 12, Appalla teaches the multi-area network of claim 9, wherein the virtual node represents one or more services associated with the second set of network nodes. (Appalla, see paragraph [0053], RP 209 can establish a shared PIM tree that connects networks 228 and 229 across SPB network 227).

	As per claim 13, Appalla teaches the multi-area network of claim 9, wherein the virtual node represents one or more services associated with the third set of network nodes. (Appalla, see paragraph [0052], Note that SPB network 227 can include multiple Backbone Core Bridges located between and among the edge nodes).

	As per claim 14, Appalla teaches the multi-area network of claim 9, wherein at least one of the first network area, the second network area, and the third network area comprises a Shortest Path Bridging (SPB) fabric (Appalla, see paragraph [0058], The first data switching device is functioning as a first Backbone Edge Bridge within a transport network using Shortest Path Bridging protocol).

	As per claim 15, Appalla teaches the multi-area network of claim 14, wherein the virtual node is configured to connect a first Shortest Path associated with the first network area with a second Shortest Path associated with the second network area (Appalla, see paragraph [0052], an IP multicast domain that spans an SPB network, as well as establishing virtual PIM adjacency within the SPB network 227. SPB network 227 includes BEBs 241-1, 241-2, 241-3, and 241-4. Note that SPB network 227 can include multiple Backbone Core Bridges located between and among the edge nodes, though these BCBs are not shown in the figures).

	As per claim 16, Appalla teaches the multi-area network of claim 9, further comprising one or more boundary nodes configured to generate the virtual node, wherein the one or more boundary nodes are shared between the first network area and the second network area (Appalla, see paragraph [0055], …having a hard state that depends on IS-IS control messaging to natively discover which nodes are edge nodes (differentiate backbone edge bridges from backbone core bridges), and to identify which BEBs are enabled as PIM routers (Note: edge nodes are boundary nodes)).

	As per claim 17, Appalla teaches the multi-area network of claim 9, further comprising a second virtual node representing the third set of network nodes of the third network area in the first network area (Appalla, see paragraph [0053], Sender 208, PIM Router 207, and PIM Router 209 are logically part of Access network 229. Access networks 228 and 229 are connected to each other via SPB network 227).

	As per claim 21, Appalla teaches a multi-area network, (Appalla, see paragraph [0010], create multicast trees in an SPB network, and build multicast forwarding records that transmit multicast data across the SPB network) comprising: 
a first network area comprising a first set of network nodes; (Appalla, see paragraph [0053], Sender 208, PIM Router 207, and PIM Router 209 are logically part of Access network 229. Also see (229) in fig. 2) 
a second network area comprising a second set of network nodes, wherein the second set of network nodes is outside of the first network area; (Appalla, see paragraph [0053], networks 228…Also see (228) in fig. 2) 
a third network area comprising a third set of network nodes, wherein the third set of network nodes is outside of the first network area and the second network area (Appall, see paragraph [0052], Note that SPB network 227 can include multiple Backbone Core Bridges located between and among the edge nodes. (Note: multiple bridges indicate third network area and more))
a first virtual node configured to represent the second set of network nodes of the second network and the third set of network nodes of the third network area in the first network area; (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).
 and
 a second virtual node representing the first set of network nodes of the first network area in the second network area wherein the first virtual node is associated with a first logical Intermediate System to Intermediate System (ISIS) instance and the second virtual node is associated with a second ISIS instance different from the first ISIS instance (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).

As per claim 22, Appalla teaches the multi-area network of claim 21, further comprising one or more boundary nodes configured to generate the first virtual node and the second virtual node, wherein the one or more boundary nodes are shared between the first network area and the second network area (Appalla, see paragraph [0032], SPB edge routers, also known as Backbone Edge Bridges, form virtual adjacencies with each other. As such, SPB edge routers maintain such PIM adjacency without sending Hello messages).

As per claim 23, Appalla teaches the multi-area network of claim 21, further comprising: a third virtual node configured to represent the second set of network nodes of the second network and the third set of network nodes of the third network area in the first network area, wherein the first virtual node is associated with a first service and the third virtual node is associated with a second service different from the first service (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).

As per claim 24, Appalla teaches The multi-area network of claim 21, further comprising: a third virtual node configured to represent the second set of network nodes of the second network in the first network area; and a fourth virtual node configured to represent the third set of network nodes of the third network area in the first network area (Appalla, see paragraph [0040], virtual adjacency within the SPB network so as to connect two or more IP multicast domains via the SPB cloud. These techniques involve creating a fully-meshed adjacency between/among edge nodes of the SPB network. A given SPB network can be configured to advertise a particular multicast data stream using IS-IS protocol control messaging. Two or more edge nodes in the SPB network are configured and functioning as virtual PIM routers so that IP multicast domains can span the SPB cloud. This adjacency is virtual in part because such adjacency is maintained within the SPB network).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449